Exhibit 10.1

EXECUTION VERSION

 

[*] =   CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS AND AN ASTERISK, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

AGREEMENT

THIS AGREEMENT is entered into by and between Baxter Healthcare Corporation, a
Delaware corporation having its principal place of business at One Baxter
Parkway, Deerfield, Illinois (“Baxter”), and Accentia Biopharmaceuticals, Inc.,
a Florida corporation having its principal place of business at 324 South Hyde
Park Avenue, Suite 350, Tampa, Florida (“Accentia”). Each of Baxter and Accentia
are referred to herein as a “Party” and, together, as the “Parties.”

RECITALS

A. Baxter is in the business of, among other things, manufacturing and selling
finished medical products, including the Product(s).

B. Accentia wishes to purchase the Product from Baxter, and Baxter is willing to
supply the Product to Accentia, on an exclusive basis for any indication under
the Exclusive Clinical Field for the Territory on the terms and conditions of
this Agreement.

THEREFORE, the parties agree as follows:

 

1. Definitions. In this Agreement, the following terms have the meanings
specified or referred to in this Section 1 and shall be equally applicable to
both the singular and plural forms.

1.1 “Accentia Product” means any product involving a medium and/or high dose (at
or above 25 mg per kg per dose or 100 mg per kg per regimen) of cyclophosphamide
(including without limitation Revimmune™, including any improvements thereof or
alterations thereto), and any competing or substitutable products sold, offered
for sale, promoted, marketed, distributed or otherwise placed by Accentia
(whether by Accentia directly or by any of its Affiliates or Subdistributors, or
on behalf of Accentia or any of its Affiliates or Subdistributors by any Third
Party).

1.2 “Accentia Technology” means all of Accentia’s Intellectual Property related,
whether directly or indirectly, to the Field.

1.3 “Act” shall mean the United States Food Drug and Cosmetic Act, as amended,
and includes the rules and regulations promulgated thereunder.

1.4 “Affiliate” means, with respect to either party hereto, any corporation,
partnership or other business entity controlled by, controlling, or under common
control with either such party, with “Control” meaning direct or indirect
beneficial ownership of fifty percent (50%) or more of the voting stock of, or
fifty percent (50%) or more interest in the income of, such corporation or other
business entity.

1.5 “Agreement” means this Agreement.

1.6 “Bankruptcy Order” means an order entered by the United States Bankruptcy
Court for the Middle District of Florida, Tampa Division (the “Bankruptcy
Court”) approving the terms of this Agreement.

 

1



--------------------------------------------------------------------------------

EXECUTION VERSION

 

1.7 “Change of Control” shall mean with respect to a party, (i) a change in the
legal or corporate status of the party which has the power to control such
party; or (ii) a consolidation, amalgamation or merger of a party with another
corporation or entity or any corporation or entity which consolidates with,
amalgamates with or merges into the party, in either event pursuant to a
transaction in which the outstanding voting securities of the party are
exchanged into or exchanged for cash, securities or other property and the
holders of such outstanding voting securities immediately prior to this
transaction do not hold at least fifty one percent (51%) of the voting
securities of the successor entity or parent company thereof; (iii) when any
party liquidates, dissolves, conveys, transfers or leases all or any substantial
portion of its assets to one or more Persons.

1.8 “cGMP” means Current Good Manufacturing Practices as that term is defined in
21 C.F.R. § 820, and any other similar manufacturing law regulation or guidance
that may be in effect in any country within the Territory, all as may be amended
from time to time.

1.9 “Clinical Field” means the treatment of autoimmune diseases and transplant
indications, limited to the following diseases: autoimmune hemolytic anemia,
immune thrombocytopenic purpura, AIDS-associated myopathy, AIDS-associated
neuropathy, Acute disseminated encephalomyelitis, Addison’s Disease, Alopecia
Areata, Anaphylaxis Reactions, Ankylosing Spondylitis, Antibody-related
Neuropathies, Antiphospholipid Syndrome, Autism, Autoimmune Atherosclerosis,
Autoimmune Endometriosis, Autoimmune Eye Diseases, Autoimmune Gastritis,
Autoimmune Hepatitis, Auto immune Interstitial Cystitis, Auto immune Lympho
proliferative Syndrome, Autoimmune Myelopathy, Autoimmune Myocarditis,
Autoimmune Neuropathies, Autoimmune Oophoritis, Autoimmune Orchitis, Autoimmune
Thyroid Diseases, Autoimmune Urticaria, Autoimmune Uveitis, Autoimmune
Vasculitis, Behcet’s Disease, Bell’s Palsy, Bullous Pemphigoid, CREST, Celiac
Disease, Cerebellar degeneration (paraneoplastic), Chronic Fatigue Syndrome,
Chronic Rhinosinusitis, Chronic inflammatory demyelinating polyneuropathy, Churg
Strauss Syndrome, Connective Tissue Diseases, Type 1 Diabetes, Cutaneous Lupus,
Dermatitis Herpetiformis, Dermatomyositis, Discoid Lupus Erythematosus,
Drug-induced Lupus, Endocrine Orbitopathy, Glomerulonephritis, Goodpasture
Syndrome, Goodpasture’s Syndrome, Graves Disease, Guillian-Barre Syndrome,
Miller Fisher variant of the Guillian Barre Syndrome, axonal Guillian Barre
Syndrome, demyelinating Guillian Barre Syndrome, Hashimoto Thyroiditis, Herpes
Gestationis, Human T-cell lymphomavirus-associated myelopathy, Huntington’s
Disease, IgA Nephropathy, Inclusion body myositis, Interstitial Cystitis, Isaacs
syndrome, Lambert Eaton myasthenic syndrome, Limbic encephalitis, Lower motor
neuron disease, Lyme Disease, MCTD, Microscopic Polyangiitis, Miller Fisher
Syndrome, Mixed Connective Tissue Disease, Mononeuritis multiplex (vasculitis),
Myxedema, Meniere Disease, Neonatal LE, Neuropathies with dysproteinemias,
Opsoclonus-myoclonus, PBC, POEMS syndrome, Paraneoplastic Autoimmune Syndromes,
Pemphigus Foliaceus, Pernicious Anemia, Peyronie’s Disease, Plasmacytoma/myeloma
neuropathy, Poly-Dermatomyositis, Polyarteritis Nodosa, Polyendocrine Deficiency
Syndrome, Polyendocrine Deficiency Syndrome Type 1, Polyendocrine Deficiency
Syndrome Type 2, Polyglandular Autoimmune Syndrome Type I, Polyglandular
Autoimmune Syndrome Type II, Polyglandular Autoimmune Syndrome Type III,
Polymyositis, Primary Biliary Cirrhosis, Primary Glomerulonephritis, Primary
Sclerosing Cholangitis, Psoriasis, Psoriatic Arthritis, Rasmussen’s
Encephalitis, Raynaud’s Disease, Relapsing Polychondritis, Retrobulbar neuritis,
Rheumatic Diseases, Sensory neuropathies (paraneoplastic), Sjogren’s Syndrome,
Stiff-Person Syndrome, Subacute Thyroiditis, Subacute autonomic neuropathy,
Sydenham Chorea, Sympathetic Ophthalmitis, Transverse myelitis, Ulcerative
Colitis, Vasculitis, Vitiligo, Wegener’s Granulomatosis, acrocyanosis,
anaphylacetic reaction, autoimmune inner ear disease, bilateral sensorineural
hearing loss, cold agglutinin hemolytic anemia, cold-induced immune hemolytic
anemia, idiopathic endolymphatic hydrops, idiopathic progressive bilateral
sensorineural hearing loss, immune-mediated inner ear disease, mixed autoimmune
hemolysis, systemic allergic reaction, allergic reaction to immunotherapy,
anaphylactic reaction, atopic disease, contrast allergy, drug allergy, food
allergy, hypersensitivity reaction, insect sting allergy, latex allergy,
penicillin allergy, radiocontrast medium allergy and transplant indications
including rejection following antigen transplantation; xenogenic transplantation
and autologous transplantation of a tissue, an organs or cells into a subject.

 

2



--------------------------------------------------------------------------------

EXECUTION VERSION

 

1.10 “Clinical Trial Product” means Product purchased by Accentia hereunder for
the limited purpose of conducting pre-clinical studies (consistent with
applicable industry standards) and/or clinical trials for the purpose of
securing a regulatory registration with the FDA, EMEA and/or other governmental
authorities of similar scope and authority in the Clinical Field.

1.11 “Clinical Trial Product Cap” means the number of grams of Product required
to conduct the clinical trials undertaken by Accentia in the Clinical Field. The
“Clinical Trial Product Cap” is expected to be an aggregate of [*] ([*]) grams;
provided, however, that the “Clinical Trial Product Cap” may exceed such number
if and only to the extent event Accentia requires additional Product to complete
pre-clinical studies (consistent with applicable industry standards) and/or
clinical trials and provides documentation in sufficient detail to certify that
such Product is to be used for clinical trial purposes only.

1.12 “Confidential Information” means the existence and terms of this Agreement
and all other information disclosed in writing by one Party to the other in the
course of the negotiation, conclusion and performance of this Agreement and
identified as “CONFIDENTIAL”, as well as information disclosed orally to the
extent such oral disclosure is, within thirty (30) days after such oral
disclosure, reduced to writing by the disclosing Party and identified as
“CONFIDENTIAL”. Notwithstanding the foregoing, “Confidential Information” does
not include any such information which:

(a) is known to the receiving Party before receipt thereof under or otherwise in
connection with this Agreement, as evidenced by the receiving Party’s written
records;

(b) is disclosed to the receiving Party by a Third Party who was not, to the
receiving Party’s knowledge, under an obligation of confidentiality to the
disclosing Party;

(c) is or becomes part of the public domain through no breach of the
confidentiality provisions of this Agreement; or

(d) is independently developed by or for the receiving Party without reference
to or use of Confidential Information of the other Party, as evidenced by such
receiving Party’s written records.

1.13 “Effective Date” means the date the Bankruptcy Order is entered; on such
date, this Agreement shall be of full force and effect without any further
action required by the Parties.

1.14 “Exclusive Clinical Field” means the treatment of: Severe aplastic anemia,
Autoimmune hemolytic anemia, Systemic Lupus Erythematosus, Felty’s Syndrome,
Rheumatoid Arthritis, Paraneoplastic Pemphigus/Pemphigus Vulgaris, Autoimmune
response to transplantation, Myasthenia Gravis, Multiple Sclerosis, Chronic
Inflammatory Demyelinating Polyneuropathy, Refractory multifocal motor
neuropathy, Immune thrombocytopenia, Evan’s syndrome (autoimmune hemolytic
anemia plus immune thrombocytopenic purpura), GVHD Prophylaxis, Crohn’s Disease,
Inflammatory Bowel Disease, Scleroderma and Ulcerative Colitis. This definition
may be updated from time to time pursuant to Section 2.2(c). For the avoidance
of doubt, Clinical Field and Exclusive Clinical Field are mutually exclusive.

1.15 “Execution Date” means the date the Parties execute this Agreement.

1.16 “FDA” means the United States Food & Drug Administration (or any successor
entity thereto).

 

3



--------------------------------------------------------------------------------

EXECUTION VERSION

 

1.17 “Field” means drug interactions or other uses with cyclophosphamide for
approved oncology indications. For the avoidance of doubt, Field is mutually
exclusive with respect to each of Clinical Field and Exclusive Clinical Field.

1.18 “First Commercial Sale Date” means the first arms’ length commercial sale
by Accentia of Accentia Product for an indication within the Exclusive Clinical
Field to a Third Party.

1.19 “First Patient Date” means the date on which Accentia first doses a human
patient in a clinical trial with Accentia Product for an indication within the
Exclusive Clinical Field, provided that Accentia provides a written
certification to Baxter, including supporting documentation in reasonable
detail, representing that such clinical trial is part of a development plan
designed to advance such Accentia Product to approval by the FDA and subsequent
prompt commercialization.

1.20 “Intellectual Property” means any: (a) trademarks, trade names, service
marks, domain names, trade dress, logos and other similar designations;
(b) copyrights and copyrightable works; (c) patents, patent applications, patent
rights, inventions and trade secrets; and (d) other protectable intellectual
property and proprietary rights, including without limitation Know-How.

1.21 “Know-How” means all ideas, trade secrets, know-how, concepts, methods,
processes, software, formulae, reports, data, including pre-clinical and
clinical data, regulatory files, customer lists, supplier lists, mailing lists,
business plans or other proprietary information or materials.

1.22 “List Price” means the then-current highest published price actually
charged by Baxter to a then-current Third Party customer purchasing a similar
quantity on an arm’s length basis for the Product.

1.23 “Marketing Authorization” means with respect to a country of the Territory,
all approvals, licenses, registrations, clearances or authorizations of the
applicable regulatory agency (including the FDA), department, bureau or other
government entity, necessary for the use, manufacture, storage, import,
transport and sale of the Product in such country.

1.24 “Net Sales” means the amount invoiced by or on behalf of Accentia or its
Affiliates in U.S. dollars (or, if in another currency, as converted by Accentia
according to its standard conversion practices for purposes of financial
reporting) for the sale by or on behalf of Accentia or its Affiliates to Third
Parties of Accentia Product, less any negotiated discounts to Third Party payors
(excluding discounts for prompt or early payment). Net Sales shall be deemed to
have occurred upon the date of the collection of the invoice for Accentia
Product. In addition, Net Sales hereunder are subject to the following:

(a) In the case of pharmacy incentive programs, hospital performance incentive
program charge backs, disease management programs or other programs, or
discounts on “bundles” or any combinations of products, all discounts and the
like shall be allocated among products on the basis on which such discounts and
the like were accrued, or if such basis cannot be determined, proportionately to
the list prices of such products;

(b) In the case of any sale or other disposal of Accentia Product by Accentia to
an Affiliate or Subdistributor, for resale, the Net Sales shall be calculated as
above on the value received on the first arm’s length sale to a Third Party; and

(c) In the event of a sublicense of Accentia Product, the Subdistributor’s Net
Sales will be calculated as set forth herein.

 

4



--------------------------------------------------------------------------------

EXECUTION VERSION

 

1.25 “New Development Plan” means a development plan presented to Baxter by
Accentia, presented in reasonable detail including commercially reasonable
timeline estimates and detailed budget commitment estimates (including
demonstration of available funds or detailed plan to obtain necessary funds),
with respect to an indication not previously included in the definition of
“Exclusive Clinical Field.” Each “New Development Plan” (a) shall include a
milestone to provide written evidence to Baxter in sufficient detail (i.e., the
submission of an IND or NDA to the FDA) of a plan to begin clinical trials
within one hundred eighty (180) days or as mutually agreed; and (b) shall be
certified as such by an officer of Accentia and shall have been previously
approved by Accentia’s board of directors or the audit committee of Accentia’s
board of directors (provided such audit committee has suitable authority to do
so), with evidence of such approval provided to Baxter.

1.26 “Party” means a party to this Agreement and its permitted successors and
permitted assigns.

1.27 “Person” means an individual, corporation, limited liability company,
partnership, sole proprietorship, joint venture, or other form of organization
or governmental agency or authority.

1.28 “Product” means 500mg, 1g and/or 2g powder cyclophosphamide for injection
vial product (NDC Codes 10019-0955-50, 10019-0955-01, 10019-0956-16,
10019-0956-01, 10019-0957-11, 10019-0957-01). “Product” includes “Clinical Trial
Product.” The Parties acknowledge that the definition of “Product” may, upon the
mutual agreement of the Parties, be expanded to include Mesna (tablet and/or
intravenous formulation) provided that Baxter shall not be subject to any
exclusive supply terms unless so evidenced in a binding written agreement
executed by Baxter.

1.29 “Regulatory Authority” means the FDA or with respect to any particular
country, territory or union, the governmental authority, body, commission,
agency or other instrumentality of such country, territory or union with the
primary responsibility for the evaluation or approval of medical products before
such medical products can be tested, marketed, promoted, distributed or sold in
such country, including such governmental bodies that have jurisdiction over the
pricing of such medical products.

1.30 “Subdistributor” means a Third Party which is granted by Accentia the right
to distribute, manufacture and/or sell Revimmune in any territory in the world
for any or any uses in the Clinical Field. Accentia shall notify Baxter in
writing of any grant of a sublicense and upon the Subdistributor agreeing in
writing to be bound by the terms and obligations imposed on Accentia under this
Agreement, such Subdistributor shall inure to the benefits granted to Accentia
under this Agreement for the territory and uses granted to the Subdistributor.

1.31 “Territory” means the world.

1.32 “Third Party” means any Person other than Baxter, Accentia and their
respective Affiliates.

 

2. Right of Reference; Requirements; Exclusivity.

2.1 Right of Reference. During the term of the Agreement, Baxter hereby grants
Accentia the exclusive right to reference Baxter’s approved application (i.e.,
NDA/ANDA) for cyclophosphamide with any Regulatory Authority (including without
limitation the FDA), as well as any related documentation or materials to the
extent required by such Regulatory Authority, in each case only to the extent
necessary for the limited purpose of conducting clinical trials and making
regulatory filings related to the Exclusive Clinical Field. During the term of
this Agreement, Baxter shall not permit any third party other than Accentia to
reference Baxter’s approved application with any Regulatory Authority (including
without limitation the FDA) for cyclophosphamide for any indication under the
Exclusive Clinical Field without Accentia’s consent.

 

5



--------------------------------------------------------------------------------

EXECUTION VERSION

 

2.2 Exclusivity. For the term of the Agreement:

(a) Accentia shall:

(i) purchase the Product only from Baxter, and shall not purchase or otherwise
obtain or acquire the Product or any competing or substitutable product from any
Third Party, and

(ii) purchase from Baxter all of its requirements of cyclophosphamide for use in
the Accentia Product.

(b) Except as otherwise provided in this Agreement, Baxter shall not knowingly,
without any obligation of investigation, directly sell the Product to any Third
Party that commercially sells, uses or distributes the Product for an indication
under the Exclusive Clinical Field (the “Exclusive Supply Arrangement”). Except
as specifically prohibited in this Agreement, Baxter may continue to, directly
or indirectly, market, sell, license, manufacture, distribute, or otherwise
transfer any of the rights in or to the Product in the Territory for any
purpose. In the event Accentia provides written notice (including sufficient
evidence supporting such notice) to Baxter that a Third Party customer of Baxter
is purchasing the Product directly from Baxter for the purpose of selling,
distributing or using such Product for an indication under the Exclusive
Clinical Field, the parties agree to meet as appropriate to discuss such notice
and what (if any) action the parties will take with respect to the subject
matter of such notice; provided, however, that Baxter shall have no obligation
to take any action unless otherwise elected, in its sole discretion, and may
continue to sell such Product to such Third Party with no obligation to take any
additional action with respect to such Third Party.

(c) The definitions of “Clinical Field” and/or “Exclusive Clinical Field” may be
updated pursuant to this Section 2.2(c) from time to time during the term of
this Agreement as follows:

(i) In the event Accentia provides a New Development Plan with respect to any
particular indication included in the definition of “Clinical Field,” such
indication shall be added to the definition of “Exclusive Clinical Field” and
deleted from the definition of “Clinical Field.” In the event Accentia
materially deviates from or abandons, fails to continuously pursue or fails to
use reasonable efforts to meet any of the milestones in a New Development Plan
delivered pursuant to this subsection (i), such indication shall be removed from
the definition of “Exclusive Clinical Field” and shall again be included under
the definition of “Clinical Field; provided, however, that, in the event a
subsequent New Development Plan is submitted with respect to such indication and
Accentia materially deviates from or abandons, fails to continuously pursue or
fails to use reasonable efforts to meet any of the milestones in a New
Development Plan, such indication shall be removed from the definitions of
“Exclusive Clinical Field” and “Clinical Field” and shall no longer be subject
to this Agreement. Any amendment or material modification to the New Development
Plan must comply with the provisions of Section 1.25.

(ii) In the event a Third Party requests supply from Baxter of the Product for
an indication defined in the Clinical Field, Baxter will request Accentia’s
development plan with respect to such indication, Accentia shall have a period
of forty-five (45) days to provide a New Development Plan to Baxter.

 

6



--------------------------------------------------------------------------------

EXECUTION VERSION

 

(A) Such indication will be deleted from the definition of “Clinical Field” and
no longer be subject to this Agreement if Accentia does not produce a New
Development Plan within such period.

(B) Such indication will be added to the definition of “Exclusive Clinical
Field” and deleted from the definition of “Clinical Field” if Accentia produces
a New Development Plan within such period.

(C) In the event Accentia materially deviates from or abandons, fails to
continuously pursue or fails to meet any of the milestones in a New Development
Plan delivered pursuant to this subsection (ii), such indication shall be
removed from the definitions of “Exclusive Clinical Field” and “Clinical Field”
and shall no longer be subject to this Agreement.

2.3 Restriction of Sales/Use. Accentia shall not sell or re-sell, offer for sale
or re-sale, promote, market, transfer, distribute or otherwise engage in the
disposition of, whether on its own or via a Third Party, the Product as
purchased from Baxter without relabeling the Product as Accentia Product.
Accentia shall comply with all applicable law and regulations in its use and
handling of the Product, and shall not use the Product in any unapproved or
unlawful manner (other than in connection with clinical trial(s) for indications
under the Clinical Field). Accentia shall be responsible for labeling the
Product for pre-clinical and/or clinical use.

2.4 Relationship of the Parties. Accentia shall not represent itself as an agent
of Baxter for any purpose nor pledge Baxter’s credit or give any condition or
warranty or make any representation on Baxter’s behalf or commit Baxter to any
contracts. Further, Accentia shall not without Baxter’s prior written consent
make any promises or guarantees with reference to the Product beyond those
contained in the promotional material supplied or approved by Baxter or
otherwise incur any liability on behalf of Baxter. Notwithstanding the
foregoing, upon the prior written consent of Baxter, which consent shall not be
unreasonable withheld or delayed, Accentia may use descriptions or claims for
re-labeled Accentia Product which are commercially reasonable under the
applicable marketing approval granted by the FDA (or other governmental
authority of similar scope and authority) for such re-labeled Accentia Product.
With respect to commercial use only (and specifically not for clinical use),
Baxter will reasonably cooperate, at Accentia’s expense, with requests by
Accentia for descriptions, claims, labels and/or package inserts with regard to
the Product that are commercially reasonable and directed by the applicable
marketing approval for indications under the Exclusive Clinical Field granted by
the FDA (or other governmental authority of similar scope and authority).

 

3. Supply of Product, Purchasing, Delivery.

3.1 Supply of Product. Subject to Section 5.3, Baxter agrees to supply or cause
to be supplied to Accentia the quantities of Product as reasonably ordered by
Accentia by the delivery dates specified in Accentia’s orders and confirmed by
Baxter pursuant to the most recent forecast submitted by Accentia; provided that
Accentia shall not specify a delivery date which is less than ninety (90) days
after the date such order is received by Baxter and the corresponding invoice
amount is paid in full by Accentia prior to shipment (or pursuant to other
payment terms as mutually agreed by the Parties in writing). For the avoidance
of doubt, the Product supplied to Accentia by Baxter hereunder shall mean
cyclophosphamide, as manufactured by or for Baxter, in readily-availabe sizes,
without customization. Accentia shall keep a sufficient stock in its physical
inventory of the Products to supply Territory for at least three (3) months of
the then-current Rolling Forecast (as defined below). With respect to Clinical
Trial Product, Baxter shall have no obligation to provide any amount of the
Product in excess of the Clinical Trial Product Cap during the term of this
Agreement. Clinical Trial Product shall be delivered within thirty (30) days of
Baxter’s receipt of

 

7



--------------------------------------------------------------------------------

EXECUTION VERSION

 

payment of the applicable invoice, but in no event earlier than the delivery
date confirmed under Section 3.3. Accentia acknowledges that Baxter shall be
under no obligation to customize specifications or any other aspect of
manufacture, including without limitation available sizes, of the Product for
Accentia. Baxter’s Terms and Conditions of Sale, found at www.baxter.com at the
time of shipment of Product, shall apply to the extent not inconsistent with the
terms of this Agreement.

3.2 Forecasts and Order Limits. Commencing ninety (90) days prior to the first
order of Product from Baxter under this Agreement for commercial sale (excluding
Clinical Trial Product) (the “Commencement Date for Annual Forecasts”), and
prior to January 1 of each year thereafter, Accentia will provide to Baxter in
writing an annual forecast for each calendar year during the remainder of the
term of Accentia’s estimated requirements for each Product (the “Long Range
Forecast”). Commencing on the Commencement Date for Annual Forecasts of this
Agreement and prior to the tenth (10th) calendar day of each month thereafter,
Accentia will provide Baxter in writing a twelve (12) month rolling forecast of
Accentia’s estimated requirements for each Product (the “Rolling Forecast”);
other than the first ninety (90) days of each Rolling Forecast, which shall be
binding, Baxter specifically agrees that such Long Range Forecasts and Rolling
Forecasts submitted by Accentia will be for general planning purposes only.
Prior to January 1 of each calendar year, beginning with the Commencement Date
for Annual Forecasts, Accentia will provide to Baxter in writing a monthly
forecast of Accentia’s requirements for each Product for the next succeeding
calendar year (both of the foregoing hereby the “Annual Forecast”). Prior to the
commencement of each calendar quarter, Accentia may in its discretion revise its
forecast for the subsequent quarter(s) (each such revised forecast, a “Revised
Forecast”), provided that each such Revised Forecast shall reflect no quarterly
amount more than one hundred twenty percent (120%) of the most recent quarterly
forecast amount for such quarter. During each calendar quarter, Baxter shall
supply Accentia with the quantity of Product ordered by Accentia, unless the
quantity for any calendar quarter exceeds one hundred twenty percent (120%) of
the Annual Forecast for such calendar quarter, in which event Baxter shall use
good faith efforts to supply quantities in excess of one hundred twenty percent
(120%) of the Annual Forecast for such calendar quarter. In no event shall
Accentia order and purchase in any calendar quarter less than eighty percent
(80%) of the Annual Forecast for such calendar quarter.

3.3 Orders. From time to time during the duration of this Agreement, on or
before the tenth (10th) calendar day of the month Accentia may submit a written
purchase order for the Product to Baxter with a requested delivery date not less
than ninety days after the date such order is received, as provided in
Section 3.1. Baxter shall provide a confirmation of receipt of each purchase
order setting forth the delivery date that Baxter will meet and setting forth
Baxter’s filling date for such order, in all cases subject to Section 5.3. Upon
Accentia’s receipt thereof, such purchase order shall become a “Firm Purchase
Order” and payment in full from Accentia to Baxter shall be due unless other
payment terms are mutually agreed to by the Parties in writing. If Baxter is
unable to meet the specified delivery date, except when caused by Accentia’s
breach of the terms hereof or failure to pay the invoice amount in a timely
manner, Baxter shall so notify Accentia and provide to Accentia an alternative
delivery date which shall not be more than thirty (30) calendar days later than
the initial delivery date designated by Baxter in its purchase order
confirmation. Terms and conditions for orders that exceed the most recent
forecasts shall be agreed upon by the parties on a case by case basis.

3.4 Precedence of the Terms of the Agreement. No modification or amendment to
the terms and conditions of this Agreement shall be effected by or result from
the receipt acceptance, signing or acknowledgement by either party of the
purchase orders, confirmations, invoices, shipping documents or other business
forms issued by either party, save in respect of quantities, prices, and
delivery dates to the extent such quantities, prices and delivery dates do not
conflict with the terms and conditions of this Agreement.

 

8



--------------------------------------------------------------------------------

EXECUTION VERSION

 

3.5 Delivery. Baxter shall ship or arrange for the shipment of the Product to a
single location in the United States designated by Accentia, subject to the
approval of Baxter (which approval shall not be unreasonably withheld or
delayed), FCA (Incoterms, 2000) Memphis, at Accentia’s expense. Accentia shall
procure, at its cost, insurance covering damage or loss to the Product during
shipping. Risk of loss shall pass from Baxter to Accentia in accordance with the
shipping terms set forth herein.

3.6 Storage. Accentia shall store the Product in accordance with applicable laws
and regulations and in accordance with Baxter’s written instructions that are
provided to Accentia by Baxter from time to time. Accentia shall keep accurate
records of all sales and deliveries to permit each Product sold to be traced to
its end user, should Baxter or the government health authorities in the
Territory deem it necessary or advisable to proceed to a recall.

 

4. Payments.

4.1 Net Sales Payment.

(a) General. In consideration of the clinical development, marketing, regulatory
and other manufacturing and development costs which have been incurred by Baxter
prior to the execution of this Agreement, Accentia shall pay to Baxter, on a
quarterly basis, a payment of two and one-half percent (2.5%) of Net Sales of
Accentia Product used in treatments included under Clinical Field or Exclusive
Clinical Field, calculated on a calendar quarter basis (each such payment, a
“Net Sales Payment”).

(b) Subdistributors. In the event any Subdistributor is engaged in the sale,
distribution, promotion, marketing or other disposition of the Accentia Product,
Accentia shall pay to Baxter, on a quarterly basis, a payment of two and
one-half percent (2.5%) of Net Sales by such Subdistributor of Accentia Product
for the indication of multiple sclerosis, calculated on a calendar quarter basis
(each such payment, a “Subdistributor Net Sales Payment”). In the event Accentia
desires to sublicense rights to the Accentia Product to a Subdistributor for any
indication other than multiple sclerosis, the Parties shall negotiate in good
faith a commercially reasonable payment rate with respect to such Subdistributor
and the particular indication; the Parties acknowledge that such payment rate is
expected to reflect amounts payable to Baxter of up to two and one-half percent
(2.5%) of Net Sales by such Subdistributor, or such lesser amount as the Parties
may mutually agree, provided that no Subdistributor shall be permitted to sell,
distribute, promote, market or otherwise dispose of the Accentia Product until
such payment rate is determined.

For the avoidance of doubt, there shall be no payment made to Baxter under
Section 4.1(a) with respect to sales or other dispositions by a Subdistributor
for which Baxter is paid in full pursuant to Section 4.1(b).

(c) Sales Report. Accentia shall report to Baxter the basis for any payment
calculation (i.e. Net Sales) for Accentia Product sales (the “Sales Report”)
within sixty (60) days following the end of each calendar quarter. In the event
of a good faith dispute by Baxter, Accentia shall permit Baxter to audit
Accentia’s books and records with respect to the Accentia Product, upon
reasonable prior written notice, but not more frequently than once in any given
twelve (12) month period. For the avoidance of doubt, such audit may include a
review of Accentia financial data as well as data with respect to Subdistributor
financial data as it relates to the Accentia Product, including with respect to
royalties or similar payments made to Accentia.

 

9



--------------------------------------------------------------------------------

EXECUTION VERSION

 

(d) Timing.

(i) Payments shown to have accrued by each Sales Report shall be due and payable
on the date such Sales Report is due. Payments determined to be owing, and any
overpayments to be credited (i.e., write-offs for bad debt), with respect to any
prior reporting periods shall be added or credited, as applicable, to the next
payment hereunder.

(ii) All payments shall be paid in United States dollars and by electronic funds
transfer of immediately available funds to a bank account designated by Baxter
at least three (3) business days in advance.

4.2 Purchase Price.

(a) Subject to Section 4.2(b) below, the purchase price for the Product shall be
payable in United States Dollars. The purchase price for the Product shall be
the [*] of (a) [*] of the then-effective List Price for the Product, as
determined on a quarterly basis at the beginning of each calendar quarter, and
(b) [*] per gram.

(b) Notwithstanding anything herein to the contrary, the purchase price for
Clinical Trial Product shall be the then-effective List Price as of the
Effective Date, subject to adjustment on a quarterly basis at the beginning of
each calendar quarter.

4.3 Payment Terms. Accentia shall pay the purchase price for Products to Baxter
as evidenced on an invoice from Baxter within thirty (30) days from the date of
receipt of an invoice from Baxter or such other date as the Parties shall agree
in writing. Accentia agrees that, unless and until such invoice is paid in full,
Baxter has no obligation to ship or arrange for shipment of the Product
described in such invoice. Payment shall be made in United States dollars via
wire transfer in readily available funds pursuant to wire instructions to be
provided by Baxter.

4.4 Taxes. All sales, use, transfer and other taxes including VAT and duties
imposed with respect to the Product or their sale by Baxter to Accentia shall be
paid by Accentia.

4.5 Enforcement. Accentia agrees to pursue all available remedies with respect
to its customers and/or Subdistributors who are in arrears on payment to
Accentia or have otherwise breached material contractual obligations with
Accentia relating to payment, including the enforcement of any contractual
rights available to Accentia relating thereto, in order to provide Baxter with
any amounts due to Baxter pursuant to this Article 4. Accentia may not waive,
forgive or otherwise reduce any material amounts due to it with respect to the
Product without the prior written consent of Baxter, which shall not be
unreasonably withheld or delayed. In no event shall the terms of this
Section 4.5 be deemed to relieve Accentia of any obligations with respect to its
Subdistributors, including, without limitation, under Section 4.1(d) above.

 

5. Marketing and Sales.

5.1 Promotion. All promotional activity conducted by Accentia in connection with
its promotion of the Accentia Product shall be in accordance with all applicable
rule, regulations and guidelines governing promotional activities in the
applicable jurisdiction. Accentia shall label and package the Accentia Product
for promotion, distribution and sale in the Territory in compliance with local
applicable laws, regulations and guidelines.

5.2 Marketing Plan. Accentia shall prepare an annual marketing plan for each
calendar year, described in reasonable detail consistent with industry
standards, with respect to Accentia Product. Baxter shall be given the
opportunity to review and provide input on such plan.

 

10



--------------------------------------------------------------------------------

EXECUTION VERSION

 

5.3 Sales Reports. Accentia shall provide Baxter on a quarterly basis with
inventory information with respect to Accentia Product on a country by country
basis (lot numbers and expiration dates) together with a report of Accentia’s
sales of Accentia Product in the Territory during the preceding quarter. These
quarterly sales reports shall not contain information on Accentia’s customers.

 

6. Marketing Authorizations; Right of First Refusal; Pharmacovigilance.

6.1 Marketing Authorizations. Accentia shall be solely responsible at its own
cost and expense for obtaining and maintaining all Marketing Authorizations with
respect to the Accentia Product within the Territory for the term of this
Agreement. On Accentia’s reasonable request and at Accentia’s expense, Baxter
shall undertake reasonable efforts to assist in obtaining and maintaining such
Marketing Authorizations.

6.2 Right of First Refusal. In the event Accentia proposes to engage a
Subdistributor as contemplated under Section 4.1(b) herein, Accentia will
provide timely notice to Baxter of such intent prior to any such engagement with
a Third Party Subdistributor and negotiate in good faith with Baxter a potential
arrangement to act as the Subdistributor in any such proposed engagement.

6.3 Pharmacovigilance.

(a) Reporting of Adverse Events to Regulatory Authorities. Accentia, as the
sponsor of the clinical studies/trials for the Accentia Product, shall be
responsible for the regulatory reporting of Adverse Events (as defined in the
Act) of which it becomes aware in accordance with the requirements attendant
upon the Regulatory Authorizations held. Baxter, as the Marketing Authorization
holder of the Product and owner of the drug master file for the Product, shall
be responsible for the regulatory reporting of Adverse Events of which it
becomes aware in accordance with the requirements attendant upon the Marketing
Authorizations held.

(b) Exchange of Serious Adverse Events. Accentia shall forward all Serious
Adverse Events (as defined in the Act) and pregnancy reports to Baxter’s global
pharmacovigilance group on a MedWatch 3500A or CIOMS I form within seven
(7) days of Accentia’s first awareness of a serious adverse event that is
reported with the use of the Product or the Accentia Product. Baxter shall
forward all Serious Adverse Events and pregnancy reports to Accentia on a
MedWatch 3500A or CIOMS I form within seven (7) days of Baxter’s first awareness
of a serious adverse event that is reported with the use of the Accentia
Product.

(c) Ongoing Evaluation of Benefits and Risks. Baxter shall supply to Accentia
any information, together with any supporting documentation, that it considers
indicates or may indicate a potential safety issue in relation to the Product no
later than twenty-four (24) hours from the identification of the potential
safety issue.

(d) Reconciliation. On a monthly basis, Accentia will forward to Baxter’s global
pharmacovigilance group a line listing of all Serious Adverse Events and
pregnancy reports received during the preceding month. If no reports were
received, then Accentia shall report that no reports were received. Baxter’s
global pharmacovigilance group shall confirm the receipt of the reports sent and
will acknowledge that all reports were received. If a Serious Adverse Event or
pregnancy report was not received, Baxter’s global pharmacovigilance group will
so notify Accentia and request that the missing report be sent. Upon written
request from Accentia, Baxter shall make all information regarding Adverse
Events related to the Accentia Product reasonably available for review by
Accentia.

 

11



--------------------------------------------------------------------------------

EXECUTION VERSION

 

(e) Contact Information. The contact details at both Parties and all
corresponding addresses relevant for safety data exchange only are as follows:

 

Baxter Healthcare Corporation    Accentia Biopharmaceuticals, Inc. Global
Pharmacovigilance    Attention: Pharmacovigilance One Baxter Parkway    324 S.
Hyde Park Ave., Suite 350 Deerfield, Illinois 60015    Tampa, Florida 33606
global_pharmacovigilance_deerfield@baxter.com    Director of Regulatory Affairs
Phone: 847.948.4977 or 866.888.2472    Phone: 813.864.2554 Facsimile:
847.948.4133 or 800.759.1801    Facsimile: 813.258.6912

 

7. License; Intellectual Property.

7.1 Grant of Right to Use; License. Accentia grants to Baxter and its Affiliates
a perpetual, non-exclusive, royalty-free world-wide license in the Field under
the Accentia Technology, with all rights to sublicense, and whether directly or
indirectly, to use, make, market, promote, sell, import, export, develop, or
otherwise commercialize, whether directly or indirectly or on its behalf, the
Accentia Technology or any products or services incorporating, derived or
resulting from the Accentia Technology. For the avoidance of doubt, this license
shall be limited to the Field and shall not include the Clinical Field. Accentia
shall have no obligation to prosecute or maintain the Accentia Technology.

7.2 Ownership. Intellectual Property used or embodied in the Product as well as
copyrights with regard to promotional materials from Baxter or its Affiliates
remain the sole property of Baxter. Accentia shall not apply for registration of
or register any Intellectual Property in respect of the Product without the
prior written consent of Baxter.

7.3 Infringement of Intellectual Property. Accentia will notify Baxter
immediately of any known or suspected infringement of Baxter’s Intellectual
Property. Baxter will at its sole discretion use commercially reasonable efforts
to uphold and protect its Intellectual Property in the Territory. Upon Baxter’s
request, Accentia will fully support Baxter in its efforts. Baxter agrees to
defend, indemnify and hold harmless Accentia against any infringement claim
directed against Accentia for the use of Baxter’s Intellectual Property within
the scope of this Agreement, provided that Baxter has full control over the
defense against any such claim.

 

8. Representations and Warranties.

8.1 Mutual Representations and Warranties. Each Party hereby represents and
warrants to the other Party as follows:

(a) Existence. It is duly organized, validly existing, and, if applicable, in
good standing under the laws of the jurisdiction of its formation and has the
requisite power and authority to enter into and perform its obligations under
this Agreement in accordance with its terms without the consent of any other
Person.

(b) Due Authorization. The execution, delivery, and performance of this
Agreement by it have been duly and effectively authorized by all necessary
action. This Agreement, upon execution by both Parties, subject to the
Bankruptcy Order shall constitute the legal, valid and

 

12



--------------------------------------------------------------------------------

EXECUTION VERSION

 

binding obligation of it, except as may be limited by bankruptcy, insolvency,
reorganization or other laws affecting creditors rights generally and except as
may be limited by general principles of equity.

(c) No Conflict. The execution, delivery and performance of this Agreement by
it, do not conflict with any provision of law applicable to it or result in any
breach of its constituent documents, or any order, judgment or other restriction
by which it may be bound.

8.2 Baxter’s Warranties.

(a) Baxter warrants that it owns, controls or has licenses to its Intellectual
Property. Baxter warrants that, to the best of its knowledge, none of Baxter’s
Intellectual Property covering Product provided to Accentia under this Agreement
is invalid or unenforceable.

(b) Baxter warrants that any Product when delivered by it to Accentia hereunder
will be, and will have been, manufactured, packaged and labeled stored, handled
and transported in accordance with (i) the applicable laws and regulations of
the Regulatory Authorities of the various countries within the Territory where
the Product is manufactured and (ii) any applicable cGMP laws, regulations and
guidelines of any country in the Territory and of the country where the Product
is manufactured.

8.3 Accentia’s Warranties.

(a) Accentia warrants that any Product delivered to it or its Subdistributors by
Baxter shall be stored, handled, transported, marketed and sold in accordance
with (i) the applicable laws and regulations of the applicable Regulatory
Authorities and various countries within the Territory where the respective
Product are to be stored, marketed and/or sold; and (ii) the Good Distribution
Practices (GDP) currently in effect.

(b) Accentia further warrants that Accentia shall establish and maintain
procedures for identifying each unit batch or lot to provide traceability for
the Product and components thereof. Accentia shall be able, at any time, to
ascertain location and/or destination of the Product to Baxter’s satisfaction.

8.4 Disclaimer of Warranties and Limitation of Liability. THE WARRANTIES MADE BY
THE PARTIES IN THIS SECTION 8 ARE EXCLUSIVE AND IN LIEU OF ALL OTHER
REPRESENTATIONS AND WARRANTIES, EXPRESS OR IMPLIED INCLUDING BUT NOT LIMITED TO
IMPLIED WARRANTIES OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE.
UNLESS OTHERWISE STIPULATED IN THIS AGREEMENT, THE PARTIES WILL NOT BE LIABLE
FOR INDIRECT, INCIDENTAL, CONSEQUENTIAL OR SPECIAL DAMAGES OF ANY TYPE OR ANY
KIND WHETHER SUCH CLAIM IS BASED ON NEGLIGENCE, STRICT LIABILITY, BREACH OF
WARRANTY, INTELLECTUAL PROPERTY INFRINGEMENT OR OTHERWISE. IN THE EVENT THAT
PRODUCT PROVIDED BY BAXTER FAILS TO MEET THE WARRANTY SET FORTH IN
SECTION 8.2(b), BAXTER’S SOLE OBLIGATION AND ACCENTIA’S EXCLUSIVE REMEDY WILL BE
LIMITED TO REPLACEMENT OF SUCH PRODUCT. THE AGGREGATE LIABLITY OF BAXTER TO
ACCENTIA HEREUNDER, INCLUDING BUT NOT LIMITED TO RECALL COSTS OR THIRD PARTY
CLAIMS, SHALL BE LIMITED TO A MAXIMUM OF THE AVERAGE QUARTERLY AMOUNT ACTUALLY
RECEIVED BY BAXTER PURSUANT TO THIS AGREEMENT, AND THE REMEDIES PROVIDED IN
ARTICLES 9 AND 10 AND THIS SECTION 8.4 SHALL BE THE SOLE AND EXCLUSIVE REMEDIES
AVAILABLE TO ACCENTIA PURSUANT TO THIS AGREEMENT.

 

13



--------------------------------------------------------------------------------

EXECUTION VERSION

 

9. Indemnification.

9.1 Baxter’s Indemnification. Baxter shall indemnify and hold harmless Accentia
and its Affiliates, as well as their respective officers, shareholders,
directors and employees, agents, successors and assigns, against any and all
liability, damage, loss, cost or expense (including reasonable attorneys’ fees)
resulting from any third party claims made or suits brought due to or arising
out of Baxter’s wrongful act, omission or negligence in connection with the
performance of Baxter’s obligations under the Agreement or breach by Baxter of
any of its representations, warranties or obligations under this Agreement. This
indemnity shall not apply to the extent such claims, liabilities or causes of
action are caused by the fault, breach of contract or tort (including negligence
and strict liability) of Accentia.

9.2 Accentia’s Indemnification. Accentia shall indemnify and hold harmless
Baxter and its Affiliates, as well as their respective officers, shareholders,
directors and employees, agents, successors and assigns, against any and all
liability, damage, loss, cost or expense (including reasonable attorneys’ fees)
resulting from any third party claims made or suits brought due to or arising
out of any wrongful act, omission or negligence of Accentia in connection with
the performance of Accentia’s obligations under the Agreement or breach by
Accentia of any of its representations, warranties or obligations under this
Agreement. This indemnity shall not apply to the extent such claims, liabilities
or causes of action are caused by the fault, breach of contract or tort
(including negligence and strict liability) of Baxter.

 

10. Term and Termination.

10.1 Term. The initial term of this Agreement shall commence upon the Effective
Date and continue until the earlier of (a) the date five (5) years following the
First Commercial Sale Date and (b) the date ten (10) years from the Effective
Date, and shall be automatically renewed thereafter for successive two (2) year
periods, unless either party terminates the Agreement upon at least twelve
(12) months written notice prior to the relevant date of termination.

10.2 Early Termination. This Agreement may be terminated as follows:

(a) by Baxter and Accentia upon their written agreement;

(b) by Baxter or Accentia in the event the other Party is in breach of any of
its material obligations under this Agreement, in which case the complaining
Party may give written notice of such breach to the defaulting Party and request
remedy of same. If the Party in breach fails to remedy said breach within ninety
(90) days after the date of notice, then this Agreement may be terminated
immediately by written notice of termination given by the complaining Party;

(c) by Baxter or Accentia with written notice to take effect immediately upon
receipt thereof by the other Party in the event that the Party receiving notice
has become subject to liquidation under Chapter 7 of the federal Bankruptcy Code
or has attempted to assign any part of the rights granted to it under this
Agreement without prior written consent of the other Party; provided, however,
that in the event Accentia is no longer subject to its current bankruptcy
proceedings at any time during the term of this Agreement, by Baxter in the
event Accentia thereafter becomes bankrupt or insolvent or makes an assignment
for the benefit of creditors, or a receiver is appointed for its business or a
voluntary or involuntary petition of bankruptcy is filed, or proceedings for the
reorganization of Accentia are instituted;

(d) subject to the requirements of Section 13.8, by Baxter in the event of a
Change of Control in Accentia unless Baxter provides its written consent to such
Change of Control, with such consent not to be unreasonably withheld or delayed,
provided that Accentia provides at least

 

14



--------------------------------------------------------------------------------

EXECUTION VERSION

 

thirty (30) days prior written notice to Baxter before entering into any binding
agreement with respect to (I) a Change of Control transaction or (II) the
license of all or substantially all of Accentia’s intellectual property;

(e) by Baxter in its sole discretion in the event that Accentia fails to submit
an IND with respect to an indication in the Exclusive Clinical Field with the
FDA within eighteen (18) months of the Effective Date or, in any event, within
twenty-four (24) months from the date of this Agreement;

(f) by Baxter in its sole discretion in the event (i) the First Patient Date
does not occur within one hundred eighty (180) days of the FDA’s agreement on
the commencement of clinical trial(s) based on an IND submitted (original or
amendment) pursuant to Section 10.2(e) or, in any event, within thirty
(30) months from the initial IND submission date, (ii) following the submission
of the IND as contemplated in Section 10.2(e), Accentia fails to use its
commercially reasonable efforts to consistently, without interruption, pursue
the clinical trial(s) as agreed by the FDA with respect to such IND (as may be
amended or superseded from time to time), or (iii) the FDA has not agreed with
the IND filed pursuant to Section 10.2(e) within twenty-four (24) months from
the date of such initial submission;

(g) by Baxter in its sole discretion in the event the First Commercial Sale Date
does not occur within six (6) years of the First Patient Date; and

(h) automatically, without any further action by either Party, in the event the
Bankruptcy Order is not entered by the Bankruptcy Court within ninety (90) days
of the Effective Date (and a copy thereof promptly delivered to Baxter);
provided, however, that Accentia shall be required to use best efforts to obtain
the Bankruptcy Order.

10.3 Return of Inventory. Upon expiration or termination of this Agreement,
Baxter may at its discretion repurchase from Accentia the unused inventory at
the purchase price paid by Accentia; provided, however, that the remaining
shelf-life of the Product to be returned to Baxter is at least twenty-four
(24) months and such Product can be lawfully relabeled for sale by Baxter.

10.4 No Severance. Baxter shall not be liable to Accentia for damages and
indemnities, including, without limitation, goodwill indemnities, in any form by
reason of termination of this Agreement pursuant to its terms at any time or for
any reason.

 

11. Dispute Resolution.

11.1 Pre-Arbitration. No arbitration with respect to any claim, dispute or
controversy arising out of or in connection with or relating to this Agreement,
or the breach or alleged breach of thereof, shall arise until the following
procedures have been satisfied. Except with respect to any dispute with respect
to the Parties’ rights under Sections 2.1 and 2.2 and intellectual property or
confidentiality matters, each for which equitable relief may be sought (and such
matters shall be the only matters for which equitable relief may be sought), the
Parties shall attempt in good faith to resolve any dispute arising out of or
relating to this Agreement promptly by negotiation between executives of each
Party who have the authority to settle the controversy. Either Party may give
the other written notice of any dispute not resolved in the normal course of
business. Within fifteen (15) business days after receipt of such notice, the
receiving Party shall submit to the other a written response. The notice and the
response shall include: (a) a statement of each Party’s position and a summary
of arguments supporting that position; and (b) the name and title of the
executive who will represent that Party and of any other person who will
accompany the executive. Within thirty (30) days after delivery of the disputing
Party’s notice, the executives of both Parties shall

 

15



--------------------------------------------------------------------------------

EXECUTION VERSION

 

meet at a mutually acceptable time and place, and thereafter as often as they
reasonably deem necessary, to attempt to resolve the dispute. If the dispute
cannot be settled through negotiation within forty-five (45) days after the
initial meeting of the executives provided for above, either Party may institute
arbitration proceedings as set forth in Section 11.2 below.

11.2 Arbitration. Subject to Section 11.1, any claim, dispute or controversy
arising out of or in connection with or relating to this Agreement or the breach
or alleged breach thereof shall be submitted for resolution in accordance with
the alternative dispute resolution procedure attached hereto as Exhibit A.

 

12. Confidentiality.

12.1 Confidential Information. It is contemplated that in the course of the
negotiation, conclusion and performance of this Agreement each Party may, from
time to time, disclose Confidential Information to the other. The receiving
Party agrees that all Confidential Information of the other Party disclosed to
it shall be used for the sole and exclusive purpose of fulfilling its
obligations under this Agreement. The receiving Party shall not, without the
written consent of the disclosing Party, disclose any such Confidential
Information to any other person or entity other than those of its employees and
representatives who must have access to such Confidential Information for such
purpose and agree in writing to maintain Confidential Information in confidence.
All such employees shall be bound to maintain such Confidential Information in
confidence and the Parties will take such reasonable steps to require its
employees to preserve such trust and confidence. Each Party shall be responsible
for any breach of this Agreement by its employees or representatives.

12.2 Compelled Disclosure. Except as otherwise provided in Section 12.3, if a
Party is required to disclose Confidential Information of the other Party by
order of a court of law, administrative agency, or other governmental body, that
Party shall promptly notify the other Party in writing in order to allow such
other Party the opportunity to seek a protective order or otherwise prevent or
limit such disclosure.

12.3 Compliance with Securities Laws. The provisions of Section 12.1 shall not
be deemed to prevent either Party from making any public disclosure which may be
required of either Party or its Affiliates under applicable securities laws or
by the rules and regulations of any national securities exchange upon which the
securities of either Party or its Affiliates are traded. However, if a Party is
required to make such a disclosure, and if permitted by law, the disclosing
Party shall notify the other Party and provide the disclosure and the rationale
for it in writing to the other Party at least thirty (30) days prior to making
such disclosure. The other Party shall have the opportunity to review that
portion of the disclosure which references such Party or this Agreement or the
subject matter of this Agreement and suggest changes or deletions to protect the
Confidential Information, competitive position or sensitive commercial
information of such Party. The disclosing Party shall implement such suggested
changes to the extent allowed by applicable law or regulation. In the event
either party requests confidential treatment from the Securities and Exchange
Commission (or similar reporting entity) with respect to the material economic
terms of this Agreement, the other party shall, upon the written request of the
requesting party, also request confidential treatment from such entity for the
same material economic terms of this Agreement.

12.4 Protection; Return. The Parties shall in all respects treat such
Confidential Information disclosed to it hereunder at least as carefully as that
accorded its own trade secrets or confidential information, but in each case
using no less than a reasonable standard of care, and will carry out with
respect to it those security measures that it follows for its own trade secrets
or confidential information. Upon termination of this Agreement, the Parties
will return to the other Party all Confidential Information disclosed to it
under this Agreement, including but not limited to all printed or reproduced
material and information stored in electronic form.

 

16



--------------------------------------------------------------------------------

EXECUTION VERSION

 

12.5 Use of Names and Trademarks. Except as expressly provided by this
Agreement, no rights are granted in and neither Party shall, without the prior
written approval of such other Party, use the name of the other Party for any
purpose other than the promotion and distribution of the Products as provided
herein and then solely to the extent required to fulfill its obligations under
this Agreement.

12.6 Bankruptcy Filing. Notwithstanding anything to the contrary contained in
this Agreement, Baxter acknowledges that Accentia may be legally required to
attach a copy of this Agreement to any motion filed with the Bankruptcy Court
seeking the entry of the Bankruptcy Order, and Baxter provides its consent to
such action to the extent legally required of Accentia pursuant to the rules and
regulations of the Bankruptcy Court.

 

13. Miscellaneous Provisions.

13.1 Press Releases and Public Announcements. Except as set forth in Sections
12.3 and 12.6, no Party hereto shall make or issue, or cause to be made or
issued, any public announcement or written statement concerning this Agreement
or the transactions contemplated hereby without the prior written consent of the
other Party, which consent will not be unreasonably withheld or delayed.
Following the approval of any such press release or public statement, the facts
and matters contained in such press release or public statement shall no longer
be deemed Confidential Information.

13.2 Notices. Unless otherwise provided for herein, notices, requests and
demands to or upon any Party hereto shall be deemed duly given or made: (a) when
sent if given by facsimile (with confirmation of transmission); or (b) when
delivered if given by personal delivery or overnight commercial carrier, with
service charges prepaid. All notices required under the terms and provisions
hereof shall be in writing and addressed:

 

If to Accentia:     

Accentia Biopharmaceuticals, Inc

324 S. Hyde Park Ave.

Suite 350

Tampa, Florida 33606

Attention: Legal Department

If to Baxter:     

Baxter Healthcare Corporation

One Baxter Parkway

Deerfield, Illinois 60015-4633

Facsimile: 847-948-2035

Attention: General Manager, Global Pharmaceutical Injectables

with a copy to:     

Baxter Healthcare Corporation

One Baxter Parkway

Deerfield, Illinois 60015-4633

Facsimile: 847-948-2450

Attention: General Counsel

13.3 Force Majeure. Neither Party shall be held liable or responsible to the
other Party, nor be deemed to have defaulted under or breached this Agreement,
for failure or delay in fulfilling or performing any term of this Agreement,
other than an obligation to make a payment, when such failure or delay is caused
by or results from strikes, lockouts, concerted acts of workers or other
industrial disturbances, fires, explosions, floods, or other natural
catastrophes, civil disturbances, riots, or armed conflict, whether declared or
undeclared, curtailment, shortage, rationing, or allocation, of normal sources
of supply, labor, materials, transportation, energy, or utilities, accidents,
acts of God, sufferance of or voluntary compliance with acts of government or
governmental regulation, (whether or not valid) embargoes, or any

 

17



--------------------------------------------------------------------------------

EXECUTION VERSION

 

other cause which is beyond the reasonable control of the non-performing Party
(an “Event of Force Majeure”). Nothing in this Agreement shall prohibit Accentia
from procuring alternate sources of product or service during any period when
such Event of Force Majeure exists. In the event any such Event of Force Majeure
continues for a period in excess of sixty (60) days, Accentia may, in its sole
discretion, terminate this Agreement by giving notice to Baxter in accordance
with Section 10.

13.4 Severability. If any provision of this Agreement is finally held to be
invalid, illegal or unenforceable by a court or agency of competent
jurisdiction, that provision shall be severed or shall be modified by the
Parties so as to be legally enforceable (and to the extent modified, it shall be
modified so as to reflect, to the greatest extent possible, the intent of the
Parties) and the validity, legality and enforceability of the remaining
provisions shall not be affected or impaired in any way.

13.5 Amendments; Waivers. The Parties may not amend this Agreement except by
written agreement duly signed by the Parties expressly amending this Agreement.
The failure of either Party to insist upon strict performance of any provision
herein shall not be construed as a waiver. Any waiver by either Party of any
breach of any term or condition hereof shall be effective only if in writing and
such writing shall not be deemed to be a waiver of any other breach, term or
condition of this Agreement.

13.6 Compliance with Baxter’s Ethics and Compliance Standards. At all times
during the term of this Agreement, including, but not limited to, in performance
of its obligations hereunder, Accentia and its employees will comply with
Baxter’s Ethics and Compliance Standards, attached as Exhibit B hereto, and
which Accentia acknowledges having received, read and understood.

13.7 Independent Parties. The relationship of the Parties under this Agreement
is that of independent contractors. Nothing contained in this Agreement is
intended or is to be construed so as to constitute the Parties as partners,
joint venturers, or either Party as an agent or employee of the other. Neither
Party has any express or implied right under this Agreement to assume or create
any obligation on behalf of or in the name of the other, or to bind the other
Party to any contract, agreement or undertaking with any Third Party, and no
conduct of the Parties shall be deemed to infer such right.

13.8 Assignment. Subject to Section 10.2(d), neither Party may assign or
transfer this Agreement, whether by operation of law or otherwise, without the
prior written consent of the other Party, such consent not to be unreasonably
withheld or delayed, except that, notwithstanding the foregoing, in any event,
Baxter may assign or transfer this Agreement in full or in part without
Accentia’s prior written consent (i) to any of its Affiliates or (ii) pursuant
to a transaction with a Third Party (other than an Affiliate) of (x) all rights
of Baxter to manufacture and/or sell and/or distribute cyclophosphamide
(including any sale of the underlying regulatory file(s) of cyclophosphamide),
or (y) all or substantially all of the assets primarily related to its business
that includes the manufacture and/or sale and/or distribution of
cyclophosphamide, or (z) the sole manufacturing facility(ies) where
cyclophosphamide is then manufactured. Subject to the foregoing, all provisions
contained in this Agreement shall extend to and are binding upon the Parties
hereto and their respective permitted successors and permitted assigns.

13.9 Choice of Law and Submission to Jurisdiction. The laws of the State of
Illinois (without giving effect to its conflicts of law principles) shall govern
all matters arising out of or relating to this Agreement, including, without
limitation, its validity, interpretation, construction, performance, and
enforcement. Until the Bankruptcy Order is entered, exclusive jurisdiction is
vested in the Bankruptcy Court; thereafter, Accentia and Baxter each agree to
submit to the personal and non-exclusive jurisdiction of the courts located in
the United States of America, including, without limitation, those located in
Chicago, Illinois.

13.10 Headings. The section headings contained in this Agreement are inserted
for convenience only and shall not affect in any way the meaning or
interpretation of this Agreement.

 

18



--------------------------------------------------------------------------------

EXECUTION VERSION

 

13.11 Counterparts; Facsimile. This Agreement may be executed in original
counterparts, each of which shall be deemed an original, but both of which
together shall constitute one and the same instrument. One or more counterparts
of this Agreement may be delivered by facsimile or electronic mail distribution,
with the intention that delivery by such means shall have the same effect as
delivery of an original counterpart hereof.

13.12 Survival. Termination of this Agreement shall not relieve either Party of
any obligations accrued prior to termination. The obligations of the Parties
under the following Articles, Sections and Exhibits shall survive termination or
expiration of this Agreement in accordance with their terms or if no term is
specified, shall survive indefinitely: Articles 7, 9, 11, 12 and 13, and
Sections 8.4, 10.3 and 10.4.

13.13 Entire Agreement. This Agreement, and any and all Exhibits and Schedules
to this Agreement, which are attached hereto and referenced herein, constitute
the entire agreement and understanding between the Parties relating to the
subject matter. Except as may be expressly stated in this Agreement, it
supersedes and cancels all prior agreements, statements, representations,
understandings, negotiations and discussions, whether oral or written, between
the Parties.

13.14 Effectiveness of Agreement. The Parties agree and acknowledge that neither
Party shall have any legal obligation to perform pursuant to any provision of
this Agreement except Article 12 and this Section 13.14 until the Effective
Date. In the event the Effective Date does not occur by June 1, 2010, this
document, including any signatures hereto, shall be null and void, regardless of
whether the Bankruptcy Order is entered thereafter, and the Parties shall have
no legal obligation to each other thereafter with respect to the subject matter
herein.

* * *

 

19



--------------------------------------------------------------------------------

EXECUTION VERSION

 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed as of
this 28th day of July, 2010.

 

BAXTER HEALTHCARE CORPORATION     ACCENTIA BIOPHARMACEUTICALS, INC. By:  

/s/ Scott P. Luce

    By:  

/s/ Samuel S. Duffey

Name:  

Scott P. Luce

    Name:  

Samuel S. Duffey, Esq.

Title:  

General Manager, Global Pharmaceuticals

    Title:  

President and General Counsel

SIGNATURE PAGE TO SUPPLY AGREEMENT

 



--------------------------------------------------------------------------------

EXECUTION VERSION

 

EXHIBIT A

ALTERNATIVE DISPUTE RESOLUTION

(a) To the extent not resolved by mediation pursuant to Section 11.1 above, any
dispute, claim or controversy arising out of or relating to this Agreement or
the breach, termination, enforcement, interpretation or validity thereof,
including the determination of the scope or applicability of this Agreement to
arbitrate, shall be determined by binding arbitration. The arbitration shall be
governed by the International Institute for Conflict Prevention & Resolution
(“CPR”) pursuant to its Non-Administered Arbitration Rules and Procedures.
References herein to any arbitration rules or procedures mean such rules or
procedures as amended from time to time, including any successor rules or
procedures, and references herein to the CPR include any successor thereto. The
arbitration shall be before three (3) arbitrators. Each Party shall designate
one arbitrator in accordance with the “screened” appointment procedure provided
in Rule 5.4 of the CPR Rules. The two Party-appointed arbitrators will select
the third, who will serve as the panel’s chair or president. All three
arbitrators shall have experience in commercial disputes within the healthcare
industry. The place of the arbitration shall be in Chicago, Illinois (United
States of America) and the arbitration shall be conducted in the English
language. This arbitration provision, and the arbitration itself shall be
governed by the Federal Arbitration Act, 9 U.S.C. §§ 1-16. The panel of
arbitrators shall have no power to award non-monetary or equitable relief of any
sort. The arbitrators are not empowered to award recovery of attorney’s fees to
the prevailing Party. Except to the extent expressly permitted in this Agreement
with respect to indemnity claims, (i) the arbitrators are not empowered to award
damages in excess of compensatory damages and (ii) each Party expressly waives
and foregoes any right to recovery of attorney’s fees, or any consequential,
punitive, special, exemplary or similar damages or lost profits unless a statute
requires that actual damages be increased in a specified manner. The arbitrators
shall have no power or authority, under the CPR Rules for Non-Administered
Arbitration or otherwise, to relieve the Parties from their agreement hereunder
to arbitrate or otherwise to amend or disregard any provision of this Agreement,
including the provisions of this section (a). The award of the arbitrators shall
be final, binding and the sole and exclusive remedy to the Parties. Either Party
may seek to confirm and enforce any final award entered in arbitration, in any
court of competent jurisdiction. The cost of the arbitration, including the fees
of the arbitrators, shall be borne by the Party the arbitrator determines has
not prevailed in the arbitration.

(b) A hearing (which shall last no longer than eight (8) Business Days) before
the arbitrators so appointed shall be held within one hundred twenty (120) days
after the appointment of the third arbitrator. The Parties shall submit
post-hearing briefs within ten (10) days after the end of such hearing, and the
arbitrators shall render their award no later than thirty (30) days after the
end of such hearing. Any dispute regarding discovery, or the relevance or scope
thereof, shall be determined by the arbitrators, which determination shall be
conclusive. The arbitrators may proceed to an award notwithstanding the failure
of the other Party to participate in the proceedings. Discovery shall be limited
to the mutual exchange by the Parties and their Affiliates of documents relevant
to the dispute, controversy or claim. All requests for such documents must be
submitted to the other Party within forty-five (45) days after the third
arbitrator is appointed, as described above. Each Party shall have thirty
(30) days to respond to such requests. All discovery shall be completed within
ninety (90) days following the appointment of the arbitrators. All costs and/or
fees relating to the retrieval, review and production of electronic discovery
shall be paid by the Party requesting such discovery. Document production may be
further limited, at the discretion of the arbitrators. At the request of a
Party, the arbitrators shall have the discretion to order examination by
deposition of witnesses to the extent the arbitrator deems such additional
discovery relevant and appropriate. Depositions shall be limited to five (5) per
Party, shall be held within 45 days of the grant of a request, and each
deposition shall not be longer than seven (7) hours, unless otherwise ordered by
the arbitrators or stipulated by the Parties. Additional depositions may be
scheduled only with the permission of the arbitrators, and for good cause shown.
Each deposition shall be limited to a maximum of one day’s duration. All
objections are reserved for the arbitration hearing except for objections based
on privilege and proprietary or confidential information. The Parties shall not
utilize any other discovery mechanism, including, international processes and
U.S. federal statues, to obtain additional evidence for use in the arbitration.
The arbitrators shall be authorized to grant interim relief, including to
prevent the destruction of goods or documents involved in the dispute, protect
trade secrets and provide for security for a prospective monetary award.

 



--------------------------------------------------------------------------------

EXECUTION VERSION

 

(c) Notwithstanding anything contained in this Exhibit A to the contrary, each
Party shall have the right to institute judicial proceedings against the other
Party, or anyone acting by, through or under such other Party, in order to
enforce the instituting Party’s rights hereunder through specific performance,
injunction or similar equitable relief with respect to intellectual property or
confidentiality matters. The statute of limitations of the State of Illinois
(United States of America) applicable to the commencement of a lawsuit shall
apply to the commencement of an arbitration hereunder, except that no defenses
shall be available based upon the passage of time during any negotiation or
mediation called for by Section 11.1.

(d) To the extent that arbitration may not be legally permitted hereunder and
the Parties to any dispute hereunder may not at the time of such dispute
mutually agree to submit such dispute to arbitration, any Party may commence a
civil action in a court of appropriate jurisdiction in the United States of
America, including, without limitation, those located in Chicago, Illinois,
which court shall apply the laws of the State of Illinois (United States of
America) to resolve disputes hereunder. The court shall have no authority to
award recovery attorney’s fees to the prevailing Party or damages in excess of
compensatory damages and each Party expressly waives and foregoes any right to
recovery of attorney’s fees, or any consequential, punitive, special, exemplary
or similar damages or lost profits unless a statute requires that actual damages
be increased in a specified manner. Nothing contained in this Exhibit A shall
prevent the Parties from settling any dispute by mutual agreement at any time.

(e) If an arbitral award does not impose an injunction on the losing Party or
contain a money damages award in excess of USD $1,000,000, then the arbitral
award shall not be appealable and shall only be subject to such challenges as
would otherwise be permissible under the Federal Arbitration Act, 9 U.S.C. §§
1-16. In the event that the arbitration does result in an arbitral award, which
imposes an injunction or a monetary award in excess of USD $1,000,000, such
award may be appealed to a tribunal of appellate arbitrators via the CPR
Arbitration Appeal Procedure.

(f) Except as may be required by law, neither a Party nor an arbitrator may
disclose the existence, content, or results of any arbitration hereunder without
the prior written consent of both Parties.

 



--------------------------------------------------------------------------------

EXHIBIT B

BAXTER ETHICS AND COMPLIANCE STANDARDS



--------------------------------------------------------------------------------

ETHICS & COMPLIANCE STANDARDS FOR BAXTER SUPPLIERS

IT IS CRITICAL THAT ALL BAXTER SUPPLIERS SHARE OUR COMMITMENT TO BUSINESS WITH
INTEGRITY.

These standards apply to individuals/organizations that provide services, raw
material, active ingredients, components, finished goods, or other products
(“Suppliers”). Where they exist, the Supplier’s own written ethics and
compliance standards may replace these Standards if they are consistent with
these standards and are incorporated into a written agreement between Baxter and
Supplier.

 

ADHERANCE TO APPLICABLE LAWS & REGULATIONS

• Suppliers must comply with the applicable laws, rules, regulations, and
ethical standards of the country in which they operate, applicable U.S. laws, as
well as these Standards.

PROHIBITION OF BRIBES, KICKBACKS, UNLAWFUL PAYMENTS, AND OTHER CORRUPT PRACTICES

• Suppliers are prohibited from directly or indirectly paying anything of value
to a government official in order to:

- Win or retain business or to improperly influence the act or decision of any
government official, political party, candidate for political office, or
official of a public international organization;

- Gain an improper advantage; or

- Illegally influence the action of any individual, customer, company, or
company representative.

• Suppliers are required to keep accurate and transparent records that reflect
actual transactions and payments.

• While Baxter observes local business customs and market practices, neither
Baxter nor any Supplier shall participate in any corrupt , unethical or illegal
practices.

ACCURACY OF BUSINESS RECORDS

• All financial books and records must conform to generally accepted accounting
principles.

• Supplier records must be accurate in all material respects.

- Records must be legible, transparent, and reflect actual transactions and
payments.

- Do not hide, fail to record, or make false entries.

INTERACTIONS WITH HEALTHCARE PROFESSIONALS

• When engaged with healthcare professionals or patients on behalf of Baxter,
all suppliers, dealers, distributors, agents and other third parties are must
adhere to any industry standard of conduct that apply to them (such as AdvaMed
and EFPIA Code of Practice.)

• Any payment or benefit provided to a healthcare professional on behalf of
Baxter must comply with the policy for the country or region in which the
healthcare professional resides and/or practices medicine.

FAIR COMPETITION AND ANTITRUST

• Suppliers must comply with all applicable laws and regulations regarding fair
competition and antitrust.

INTELLECTUAL PROPERTY AND CONFIDENTIAL INFORMATION

• All Suppliers requiring the exchange of confidential information with Baxter
are required to execute a confidentiality agreement with Baxter in advance.

• Exchange of confidential information is limited to that required to fulfill
contracted performance requirements.

• Suppliers shall not share Baxter’s intellectual property or confidential
information or any other information that they acquire with respect to Baxter’s
business (including information developed by Suppliers and information relating
to products, customers, suppliers, pricing, costs, know-how, strategies,
programs, processes, and practices).

• Suppliers must immediately report unauthorized disclosure of Baxter’s
confidential information, whether inadvertent or not, through the Ethics &
Compliance Helpline at www.baxter.com/compliance.

DATA PRIVACY

• Supplier must abide by applicable data privacy laws and regulations when
handling personal information.

• Suppliers must immediately report unauthorized use, disclosure, or loss of
Baxter related personal information through the Ethics & Compliance Helpline at
www.baxter.com/compliance.

EMPLOYMENT PRACTICES GUIDELINES

• Suppliers must treat Baxter employees with dignity and respect.

• Suppliers must comply with all applicable Employment laws and regulation
including statutes prohibiting discrimination in the workplace.

• Suppliers shall not possess, use or sell illegal drugs on Baxter property or
perform their work under the influence of alcohol or illegal drugs.

• Suppliers will not produce or manufacture goods or services using forced or
indentured child labor. Regular full-time employees are to be at least 18 years
of age. Suppliers must disclose the existence of part-time work, summer jobs, or
apprenticeship programs for individuals under the age of 18 to Baxter’s
management.

• Baxter does not permit intimidation or hostility and will not tolerate any
behavior from a supplier that might harass, disrupt or interfere with another
person’s ability to work.

CONFLICTS OF INTEREST

• A conflict of interest arises when personal interests or activities influence,
or appear to influence, the ability to act in the best interests of Baxter. Some
situations that could cause a conflict of interest include:

- Having a significant financial investment in any company that competes, does
business, or seeks to do business with Baxter. A significant financial interest
includes voting control, or an

 



--------------------------------------------------------------------------------

ownership of more than 1% of the outstanding capital of a business, or an
investment that represents more than 5% of the investor’s total assets.

- Providing similar services for direct competitors of Baxter, with access to
confidential or competitive information.

- When family members (or domestic partners, or those personally close to you)
work for Baxter, another Baxter supplier, Baxter customer or Baxter competitor.

• Suppliers must disclose any apparent or actual conflicts of interest to
Baxter’s management. If Baxter management approves an apparent or actual
conflict, the approval decision must be documented.

MOBILE DEVICES, ELECTRONIC MEDIA, INTERNET AND E-MAIL USE

In those circumstances where Suppliers have access to Baxter’s electronic
environment (Intranet, e-mail, voicemail or other), Suppliers shall:

• Protect Baxter’s confidential information and electronic media;

• Encrypt or password protect data;

• Keep mobile devices with you or locked while traveling;

• Comply with local data protection laws;

• Use these tools for Baxter business purposes only; and

• Use these tools consistent with Baxter’s Global Acceptable Use of Information
and Technology Policy including:

- Do not knowingly download, view or forward materials of a discriminatory,
harassing, threatening, sexual, pornographic, racist, sexist, defamatory or
otherwise offensive nature. Electronic media must be primarily used for business
purposes.

- Do communicate protected information (personal or trade secret) in a way that
recognizes the sensitivity of the information, possibility of unauthorized
access, and compliance to local data protection laws. Suppliers will be
responsible for keeping Baxter-given password(s) secret.

- Realize that documents, software, e-mails and other web pages could bring
damaging computer viruses into Baxter’s network. Do not knowingly detach,
decompress, run/launch or install any files or programs on Baxter’s systems or
open attachments that have damaging computer viruses. Do not download or
disseminate any material from the Internet unless the copyright owner has
provided consent.

- Adhere to the timing and methods for retention and elimination of Baxter
company data stored on electronic media.

TRADE COMPLIANCE

• Suppliers must comply with the letter and spirit of all applicable import and
export controls, sanctions, and other trade compliance laws of the United States
and the laws of the applicable country(ies) where the transaction(s) occur(s).

ENVIRONMENT, HEALTH & SAFETY

• Suppliers are expected to comply with all applicable laws and regulations
regarding environment, health and safety.

• Suppliers working with Baxter or onsite at a Baxter location must work in a
way that assures their own safety and the safety of others and in compliance
with applicable Baxter and governmental environmental, health and safety
requirements. Any emergencies that may impact Baxter must be reported promptly.

GIFTS & ENTERTAINMENT

Gifts and entertainment are not needed in order to conduct business with Baxter
and are highly discouraged.

• The following situations are always inappropriate and are expressly
prohibited:

- Giving a gift, entertainment, or preferred treatment with the intention of
trying to influence the decision-making objectivity of a Baxter employee.

- Offering any gift, entertainment, or preferred treatment while involved in a
current purchasing or contracting decision process. (RFI, RFQ, RFP).

- Any gift of currency including “gift cards”.

- Offering entertainment where the Supplier will not be present/represented
(e.g., sports/event tickets).

- Offering extravagant recreational outings, travel, or lodgings at supplier
sponsored events.

• On a rare and infrequent basis Baxter employees may accept very modest gifts,
entertainment, or other business courtesies if it helps improve the business
relationship and they would be able to reciprocate in equal value.

• Baxter employees are not permitted to solicit suppliers for gifts including
gifts to support charitable causes.

• Suppliers shall not offer an opportunity to purchase products, services, or a
financial interest to any Baxter employees under terms not available to all
Baxter employees.

RESOURCES

• If you need additional information or guidance on these standards, or wish to
report a potential violation, contact Baxter’s Ethics & Compliance Helpline
www.baxter.com/compliance.

• Additional supplier information can be found at Baxter.com.

 